DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2021 in response to Office actions dated January 8, 2021 and March 12, 2021 has been entered. Claims 1-20 are pending in this application.

Response to Amendment
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new ground of rejection necessitated due to claim amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US Patent Application Publication No. 2014/0254791), and further in view of Rhee (US Patent Application Publication No. 2006/0280235).
Regarding claim 1, Wei teaches a method for operating a transceiver coupled to a digital subscriber line (DSL) line, the method comprising:
alternating the transceiver (moving transceiver between different link states), in a time-division duplex (TDD) system (Paragraphs 0028-0029), between transmitting at a power level sufficient for the transceiver to transmit data on the DSL line and being suspended from transmitting at least some data on the DSL for power savings (Paragraphs 0049-0062 transmitting at different power level states with different DMT symbol positions);
wherein a local real-time controller (Fig. 1 items 120, Paragraph 0038 NCE controls and manages power saving transition states, system implemented flexibly implemented in modules, blocks or units, “the NCE 120 may be coupled to an FTU-O reside in an FTU-O module”, and Paragraph 0058 “each FTU-O such as the FTU-O 114, taken as an example, may comprise a rate monitor 116”. Thus, NCE as a controller can perform rate monitoring and power state transitions.), among the one or more local real-time controllers, determines when one or more parameter levels have crossed a threshold, for a sufficient amount of time, to initiate at least one or more transitions between different power states (Paragraph 0058 “A trigger condition for transition between power management states may be according to any suitable condition, such as a line data rate, a status of power supply, and whether other lines in the same vector group are turned on or off.  In an embodiment, a link state transition is triggered by an observation of line data rate.  Referring back to FIG. 1, each FTU-O such as the FTU-O 114, taken as an example, may comprise a rate monitor 116.  One implementation disclosed herein is that a state transition may be initiated by the rate monitor 116.  The rate monitor 116 may be configured to monitor service traffic and record a peak value over a period of time.  The peak service traffic in the period may be referred to as a payload rate denoted as "Rate_Payload".  Note that the period may be any suitable length, such as 1 second, 10 seconds, 120 seconds, or any other duration.” (emphasis added). Thus parameters (condition such as line data rate, a status of power supply or vector group condition) crossed threshold (peak values) for sufficient amount of time (period of time i.e. 1, 10, 120 seconds) trigger power state transitions, Paragraphs 0058-69) (Paragraphs 0027-0062, 0072-0084, 0094-0105 for complete details).
Wei teaches coordinating operation of the transceiver by a combination of a remote management system (Paragraph 0036 NMS), and one or more local real-time one or more local real- time controllers (Paragraphs 0036-0044 instructions to different parts of controller) and Wei teaches using Management Information Base (MIB) (Paragraph 0060) which was well known in the art to send commands and receive responses, but Wei does not explicitly teach to receive data from local real-time controller and does not identify management information as control parameters instructions used by the one or more local real-time controller for operation coordination.
However, in the similar field (Rhee teaches to generate and send instruction signals to modem to manage transmit power levels Paragraph 0095), Rhee teaches to coordinate operation of the transceiver by a combination of a remote management system (Fig. 1 item 150, Fig. 2 item 288), and one or more local real-time controllers (Fig. 2 items 280, 284), the remote management system receives data from, and issues instructions to, the one or more local real- time controllers, the instructions comprise control parameters used by the one or more local real-time controllers to operate the transceiver (Paragraphs 0021, 0024-0026, 0037-0041, 0047-0050, 0056-0059, 0092-0097 remote controller collecting operational parameters, analyzing collected parameters and updating configurations).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Wei to coordinate operation of the transceiver by a combination of a remote management system, and one or more local real-time controllers, the remote management system receives data from, and issues instructions to, the one or more local real- time controllers, the instructions comprise one or more local real-time controllers to operate the transceiver as taught by Rhee so that “a user of DSL or another party other than an operator can implement user preferences to the extent feasible in light of operational limits and conditions” (Rhee, Paragraph 0007) with the use of “a local controller at the user's location, one or more upstream-end local controllers, one or more remote location controllers, and/or one or more other downstream-end device controllers at locations other than the user's location” (Rhee, Paragraph 0008).
Regarding claim 2, Wei teaches the local real-time controller determines when one or more parameter levels have crossed the threshold, for the sufficient amount of time, to further initiate a change in an assignment of symbol positions (Paragraphs 0060-0084, 0099-0100 NCE adjusting ASI and/or DMT symbol positions according to state transitions).
Regarding claim 3, Wei teaches durations of transmit times are controlled by the remote management system (Paragraphs 0060, 0084).
Regarding claim 4, Wei teaches the instructions comprises instructions to control traffic levels (Paragraph 0058).
Regarding claim 5, Wei teaches the data that the remote management system receives comprises queue occupancies (Paragraphs 0036, 0060 NMS supplied information with MIB, 0058-0068 traffic capacity for each line, then 0072-0084 controlling symbol coding based ASI).
Regarding claim 6, Wei teaches the TDD system is a G.fast system (Paragraphs 0029, 0032, 0072-0073).
Regarding claim 7, Wei teaches the DSL operates in discontinuous operation and changes vector precoding depending on which lines transmit data and which lines are suspended from transmitting data (Paragraphs 0050-0054, 0060-0062, 0065-0067, 0072-0084).
Regarding claim 8, Wei teaches the discontinuous operation is used to only transmit one or more discrete multi-tone (DMT) symbols (Paragraphs 0055, 0072).
Regarding claim 9, Wei teaches the TDD system is enabled for compatibility with very high- bit-rate DSL (VDSL) (Paragraphs 0028, 0031).
Regarding claim 10, Wei teaches the instructions are configured separately on each DSL line or jointly across multiple DSL lines (Paragraph 0039 management information to each FTU).
Regarding claim 11, Wei teaches the data that the remote management system receives from the one or more local real-time controllers and the instructions that the remote management system issues to the one or more local real-time controllers are maintained in a data store comprising a plurality of management information database (MIB) elements stored in a MIB (Paragraph 0060). Rhee teaches the data that the remote management system receives from the one or more local real-time controllers and the instructions that the remote management system issues to the one or more local real-time controllers are maintained in a data store comprising a plurality of management information database (MIB) elements stored in a MIB (Paragraphs 0021, 0023-0025, 0028, 0048).
Regarding claim 12, Wei teaches transmit times and off times of the transceiver occur periodically (Paragraphs 0072-0080 periodically every superframe).
Regarding claim 13, Wei teaches the transmit power level varies with frequency and has a frequency-dependent Power Spectral Density (Paragraphs 0059, 0072, 0090 transmitting selected frequencies based on active symbols represented on STDD-OFDM).
Regarding claim 14, Wei teaches the information encoded over the DSL connection is required to keep the connection between the two DSL modems established and synchronized (Paragraphs 0054 keep-alive and 0076 synchronization symbol).
Regarding claim 15, Rhee teaches the remote management system implements an iterative re-profiling process (Paragraphs 0050-0059).
Regarding claim 16, Wei teaches the control parameters comprise one or more of: a minimum duration of transmit times; Customer No. 1465713920145-085USC2PATENTa maximum duration of off times; or one or more data rate limits (Paragraphs 0058 line rate, 0060 switch times).
Regarding claim 17, Wei teaches a communication system comprising:
a transceiver coupled to a digital subscriber line (DSL) line (Fig. 1 items 114….118, 132); a local real-time controller (Fig. 1 item 120) coupled to the transceiver (Fig. 1 , items 114….118) the local real-time controller operates to: alternate the transceiver, in a time-division duplex (TDD) system (Paragraphs 0028-0029), between transmitting at a power level sufficient for the transceiver to transmit data on the DSL line and being suspended from transmitting at least some data on the DSL for power savings (Paragraphs 0049-0062);
determine when one or more parameter levels have crossed a threshold, for a sufficient amount of time, to initiate at least one or more transitions between different NCE controls and manages power saving transition states, system implemented flexibly implemented in modules, blocks or units, “the NCE 120 may be coupled to an FTU-O module or reside in an FTU-O module”, and Paragraph 0058 “each FTU-O such as the FTU-O 114, taken as an example, may comprise a rate monitor 116”. Thus, NCE as a controller can perform rate monitoring and power state transitions. Paragraph 0058 “A trigger condition for transition between power management states may be according to any suitable condition, such as a line data rate, a status of power supply, and whether other lines in the same vector group are turned on or off.  In an embodiment, a link state transition is triggered by an observation of line data rate.  Referring back to FIG. 1, each FTU-O such as the FTU-O 114, taken as an example, may comprise a rate monitor 116.  One implementation disclosed herein is that a state transition may be initiated by the rate monitor 116.  The rate monitor 116 may be configured to monitor service traffic and record a peak value over a period of time.  The peak service traffic in the period may be referred to as a payload rate denoted as "Rate_Payload".  Note that the period may be any suitable length, such as 1 second, 10 seconds, 120 seconds, or any other duration.” (emphasis added). Thus parameters (condition such as line data rate, a status of power supply or vector group condition) crossed threshold (peak values) for sufficient amount of time (period of time i.e. 1, 10, 120 seconds) trigger power state transitions, Paragraphs 0058-69) (Paragraphs 0027-0062, 0072-0084, 0094-0105 for complete details).
Wei teaches a remote management system (Paragraph 0036 NMS) issuing instructions to the local real-time controller (Fig. 1 item 120) for operation coordination, one or more local real-time controller for operation coordination.
However, in the similar field (Note: refer to explanation in the above Response to Amendment section), Rhee teaches to coordinate operation of the transceiver by a combination of a remote management system (Fig. 1 item 150, Fig. 2 item 288), and one or more local real-time controllers (Fig. 2 items 280, 284), the remote management system receives data from, and issues instructions to, the one or more local real- time controllers, the instructions comprise control parameters used by the one or more local real-time controllers to operate the transceiver (Paragraphs 0021, 0024-0026, 0037-0041, 0047-0050, 0056-0059, 0092-0097 remote controller collecting operational parameters, analyzing collected parameters and updating configurations).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Wei to coordinate operation of the transceiver by a combination of a remote management system, and one or more local real-time controllers, the remote management system receives data from, and issues instructions to, the one or more local real- time controllers, the instructions comprise control parameters used by the one or more local real-time controllers to operate the transceiver as taught by Rhee so that “a user of DSL or another party other than an operator can implement user preferences to the extent feasible in light of operational 
Regarding claim 18, Wei teaches the transceiver is a G.fast transceiver (Paragraphs 0029, 0032, 0072-0073).
Regarding claim 19, Wei teaches the local real-time controller determines when one or more parameter levels have crossed the threshold, for the sufficient amount of time, to further initiate a change in an assignment of symbol positions (Paragraphs 0060-0084, 0099-0100 NCE adjusting ASI and/or DMT symbol positions according to state transitions).
Regarding claim 20, Wei teaches the TDD system is enabled for compatibility with very high-bit-rate DSL (VDSL) (Paragraphs 0028, 0031).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620.  The examiner can normally be reached on M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653